Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
“a plurality of inner crack detection structures, each of the plurality of inner crack detection structures including a loop in a respective sub region of the plurality of sub regions; and 
a plurality of path selection circuits configured to control an electrical connection between the outer crack detection structure and the plurality of inner crack detection structures” as recited in claim 1, and
“a first semiconductor die and a second semiconductor die, the first semiconductor die being stacked in a vertical direction on the second semiconductor die, each of the first semiconductor die and second semiconductor die including a central region and an edge region surrounding the central region” and “an outer crack detection structure in the edge region of the first semiconductor die and the second semiconductor die” recited in claims 15 and 20.

Van Gemert et al. (PG Pub. No. US 2019/0011496 A1) teaches a semiconductor integrated circuit in a plurality of sub regions of a central region (¶ 0044: 102 comprises a plurality of integrated circuit components); an outer crack detection structure (¶ 0047: defect sensor 104) in an edge region (fig. 1: 104 formed in peripheral region of 108a); a plurality of inner crack detection structures (¶ 0063: 301, 302, 303, 304 and associated wiring) formed in the central region (fig. 3: 301, 302, 303, 304 formed in region 102), but does not teach each of the plurality of inner crack detection structures including a loop in a respective sub region of the plurality of sub regions, as required by independent claim 1.
Zhao et al. (PG Pub. No. US 2020/0025820 A1) teaches a semiconductor integrated circuit (¶ 0109 & fig. 4: display device) including plurality of crack detection structures (¶ 0110: detection lines 

Furthermore, none of the cited prior art teaches a first semiconductor die being stacked in a vertical direction on a second semiconductor die, each of the first semiconductor die and second semiconductor die including a central region and an edge region surrounding the central region, as required by claims 15 and 20.

Claims 2-14 and 16-19 depend on claims 1 and 15, and are allowable for implicitly including the allowable subject matter indicated above.

In light of these limitations in the claims (see Applicant’s fig. 1 & ¶¶ 0036-0038), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894